                           **NOT FOR PRINTED PUBLICATION**

                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                      DIVISION

JODY WAYNE PICKETT,                                §
         Plaintiff,                                §
                                                   §
v.                                                 §
                                                   §   CIVIL ACTION NO. 9:18-MC-00001
TOM BROWN, SYDNEY MURPHY,                          §
ROBERT C. “BOB” WILLIS, RONNIE                     §
VINCENT, C.T. “TOMMY” OVERSTREET,                  §
WILLIAM LEE HON, COUNTY OF POLK,                   §
JOHN DOE 1–5, JANE DOE 1–5,                        §
           Defendants.


                   ORDER ADOPTING REPORT AND RECOMMENDATION
         The court has received and considered the report and recommendation of the magistrate

judge (Doc. No. 5) which recommends denying Plaintiff Jody Wayne Pickett’s (Pickett) “Motion

for Leave to File a Complaint (Doc. No. 2), amending the previous “Order Concerning Filing

Subsequent Complaints” (Doc. No. 1) to allow Pickett to file pleadings in Pickett v. Murphy, et

al., Case No. 9:17-cv-29, and denying all other motions as moot. Doc. Nos. 3, 4.

         No objections were filed to the magistrate judge’s report and recommendation, and the time

for doing so has passed.

         It is, therefore, ORDERED that the magistrate judge’s report and recommendation (Doc.

No. 5) is ADOPTED.


     So Ordered and Signed
     Jan 4, 2019
